COURT OF APPEALS

SECOND DISTRICT OF TEXAS
FORT WORTH

N0. 02-09-00299~CV

XTO Energy lno., Tommy J.
Madewell, Patricia Madewell, Violet
Joyce Renfro Kivimaki, Gary W.
Yount, Shirley K. Stephens, Gregory
Doyle Moseley, Sharlet Yvonne
Holemon, Viola D'ann Madeweli,
NASA Energy Corporation, Edith
Madeweii MoCurrin, Tommy
Roessler, Debbie Madeweii, the
Unknown Heirs of Arthur Fred
Madeweil, the Unknown Heirs of
Gene Roessler, the Unknown Heirs
of WR. Madeweil, Matilda Jones
Madeweli, and Paula Simon
Madeweii

v.

Leonard Nikolai and Sandy Nikolai

AND

Leonard Nikolai and Sandy Nikolai
v.

XTO Energy Inc., Tommy J.
Madeweil, Patricia Madewell, Violet
Joyce Renfro Kivimaki, Gary W.
Yount, Shirley K. Stephens, Gregory
Doyie Moseley, Shariet Yvonne
Holamon, Viola D'ann Madewell,
NASA Energy Corporation, Edith
Madeweli iVlcCurrin, Tommy

§

§

From the 367th District Court

of Denton County (2007-50350-367)

Roessier, Debbie Madewelt, the § August 30, 2011
Unknown Heirs of Arthur Fred
Madewetl, the Unknown Heirs of
Gene Roessler, the Unknown Heirs
of W.R. Madewetl, Matilda Jones
Madewell, Paula Simon Madewell,
Winnifred lVi. lmboden, Estate of
Ouilda Marie Madewell Baird
(deceased), Wilson Oil & Gas
Company, Sheron Lanelle Mitchell,
Matthew Kirk iVliiler, Patricia Sue
iVlcNew Finch, Debra Kay lVlyrick,
William Jay McNew, Wanda Ann
Tubbs, Beverly Ann McNew
Thompson, Pete Mitchell, Giennes
Gerome Langford, William Don
Madewell, Norman Edgar McNew,

and Beveriy E. McNew Smithie § Opinion by Chief Justice Livingston
JUDGMENT

This court has considered the record on appeal in this case and holds that
there was error in part of the trial court’s judgment. it is ordered that the
judgment of the trial court is affirmed in part, reversed and rendered in part, and
reversed and remanded in part.

We reverse the trial court’s judgment with respect to the court’s
determinations that (1) the mineral estate of the property was never validly
reserved or severed from the surface estate, (2) a mineral lease on the property
may oniy be made by Leonard Nikoiai and Sandy Nikolai, (3) the Nikotais are the
owners of the property in fee simpie, inciddtng both the surface and mineral
estate, pursuant to their warranty deed, and (4) the ctoud on the Nikoiais’ titte

created by appellants’ claim to the mineral estate is removed and quieted. We

render judgment, instead, in favor of all of the trial court defendants that the
Nikolais are estopped by deed from claiming that they own any interest in the
minerals beneath the surface of their property. We atso affirm the triaI court’s
judgment to the extent that it denied the Nikolais’ ctairn for attorney’s fees, and
we remand this case to the trial court for the limited purpose of resolving issues
related to R. Scott Alagood’s ad litem attorney’s fees.

it is further ordered that appellants Leonard Nikolai and Sandy Nikoiai shall

pay all of the costs of this appeal, for which let execution issue.

SECOND DiSTRiCT COURT OF APPEALS